Citation Nr: 0518888	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which in pertinent part, denied 
service connection for degenerative joint disease of the 
knees. Thereafter the case was forwarded to the Board.  In 
October 2003, the Board REMANDED the case to the RO for 
additional development.  That development has been completed 
to the extent possible, and the case was returned to the 
Board.  During the pendency of this appeal, the RO granted 
service connection for post-traumatic degenerative joint 
disease of the right knee in a March 2005 rating decision.  
Therefore, the only issue that remains on appeal is 
entitlement to service connection for a left knee disability, 
to include degenerative joint disease.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran engaged in combat and is thereby entitled to 
the benefit of a relaxed standard for proof of service 
incurrence of the claimed left knee injury; however, the 
medical evidence does not show a chronic left knee 
disability, to include arthritis, during service or for many 
years thereafter, and the preponderance of the medical 
evidence is against a current diagnosis of a left knee 
disability.  


CONCLUSION OF LAW

Service connection for a claimed left knee disability, to 
include degenerative joint disease, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, the October 2003 Board decision and remand, the 
Statement of the Case, and Supplemental Statements of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, January 2000, October 2000, March 2003 and the 
April 2005 letters sent to the veteran specifically notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the veteran and 
VA in producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the January 2000, October 2000, March 2003 and the 
April 2005 letters satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was not implemented prior to the issuance of 
the March 2000 RO decision that is the subject of this 
appeal.  Nonetheless, the Board finds that prior to the March 
2000 RO decision and subsequently, the veteran has been 
presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  Therefore, the Board 
finds that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran served on active duty from July 1981 to July 
1984, to include Grenada and Beirut, Lebanon, from October 
1983 to May 1984.  A DD-214 on file reveals he served in the 
Marine Corps as a rifleman and was awarded a Combat Action 
Ribbon.  The service medical records are negative for any 
findings attributable to a left knee disability, to include 
residuals of an injury.  

In January 2000, the veteran filed a claim for service 
connection for a bilateral knee condition.

In support of his clam, the veteran submitted a January 2000 
statement from a private physician referring him to VA for 
evaluation of medical problems he developed while serving in 
the U. S. Marine Corps.  Included were degenerative knee 
problems with loss of cartilage due to physical activities 
occurring while the veteran served in the Marine Corp.

The veteran also submitted a private post-service medical 
report dated in March 1996, which include a diagnosis of 
patellofemoral pain syndrome with chondromalacia and 
maltracking.  He reported a 10 year history of bilateral knee 
pain.  The veteran also related an increase in pain with 
weather changes, while squatting and sitting, occasional 
shifting an buckling of the knee.  The clinician noted that 
the left knee was more painful than the right.  The clinician 
observed that the veteran wore a neoprene brace.  X-rays were 
reported to show sclerosis of the lateral facet and a mild 
lateral tilt; it is apparent that these findings pertained to 
the right knee (for which service connection is already in 
effect) as it was separately reported that an X-ray 
examination of the left knee showed some narrowing of the 
medial joint space and mild sclerosis on the lateral side of 
the sunrise view; the latter examination was otherwise 
normal.  

Also of record were March 2002 VA records of routine follow 
up of degenerative joint disease of the knees.

Pursuant to the Board's remand, the veteran underwent a VA 
examination on October 2004.  He reported injuring his right 
knee in 1981, while on active duty.  The veteran also stated 
that he had multiple slips and falls that injured both of his 
knees.  He was treated for one of these injuries which 
required him to use crutches for a few weeks.  The veteran 
reported bilateral knee pain, more severe in the right knee.  
He also related using a knee brace to alleviate his pain.  
The veteran stated that his left knee bothered him very 
rarely in relation to the right knee.  He called his left 
knee his "good knee." 

On examination, the range of motion of the left knee was zero 
through 120 degrees.  The left knee was found to be stable to 
ligamentous stress, anterior posterior, as well as varus and 
valgus stress.  The veteran did not have any joint line 
tenderness and just a small amount of tenderness to 
palpitation at the inferior pole of the patella, otherwise, 
very minimal effusion of the left knee and no wounds on 
either side.  X-rays revealed no signs of a past injury.  
Although the examiner diagnosed the veteran with post-
traumatic degenerative changes of the right knee, there were 
no findings consistent with a disability of the left knee.  
Accordingly, the RO requested that the examiner specifically 
address whether the veteran had a left knee disability, and 
if so, whether it was service related.  In response, the 
examiner submitted a statement in April 2005, wherein he 
indicated that he did not see any diagnosable condition of 
the left knee.    

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 
5107(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
  


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  

The service medical records do not show any findings relating 
to a left knee disability, to include residuals of an injury, 
and there is no post-service medical or X-ray evidence of a 
left knee disability, to include arthritis, until many years 
post-service.  The veteran's service personnel records show 
that he engaged in combat with the enemy and is thereby 
entitled to the benefit of a relaxed standard for proof of 
service incurrence of the claimed left knee injury found in 
38 U.S.C.A. § 1154(b) (West 2002).  However, the 
preponderance of the evidence is against a current diagnosis 
of the claimed left knee disability.

The post-service medical evidence shows that the veteran 
complained of bilateral knee pain to private physicians on at 
least three separate occasions years after his separation 
from service, in March 1996, January 2000 and March 2002.  
The March 1996 post-service private medical statement 
includes the notation of bilateral knee pain, more painful on 
the left.  The Court of Appeals for Veterans' Claims (Court) 
has had occasion to discuss what constitutes a disability.  
The Court held that a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Moreover, unlike 
the right knee, for which service connection is in effect, 
there were minimal abnormal objective findings reported upon 
clinical and X-ray examinations of the left knee.  To the 
extent that this evidence can be construed as showing a 
chronic left knee disability, it is considerably outweighed 
by a report of a very thorough VA examination in October 
2004, wherein the examiner specifically ruled out a current 
diagnosis of a left knee disability.  That evaluation 
included both clinical and X-ray examinations of both knees.  

At the VA examination October 2004, the examiner found that 
the range of motion of the left knee was from zero to 120 
degrees.  The left knee was found to be stable to ligamentous 
stress, anterior posterior, as well as varus and valgus 
stress.  There was a small amount of tenderness to 
palpitation at the inferior pole of the patella and very 
minimal effusion of the left knee but no joint line 
tenderness and an X-ray examination of the left knee was 
normal.  Pursuant to a clarification request from the RO, the 
October 2004 examiner's April 2005 statement expressly found 
that the veteran did not have any diagnosable condition of 
the left knee.  The Board is cognizant of an X-ray 
examination of the left knee in March 1996, which showed some 
narrowing of the medial joint space and mild sclerosis on the 
lateral side of the sunrise view.  However, the October 2004 
X-ray examination of the veteran's left knee was normal. 

Despite the veteran's subjective complaints of left knee 
pain, the overwhelming preponderance of the competent 
evidence is against a current diagnosis of a left knee 
disability.  As noted above, the veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu, supra. 

In sum, the veteran engaged in combat and is thereby entitled 
to the benefit of a relaxed standard for proof of service 
incurrence of the claimed left knee injury. 38 U.S.C.A. 
§ 1154(b).  However, the provisions of 38 U.S.C.A. § 1154 do 
not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his current 
condition and service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  That is, even with his combat status, the 
veteran must still provide satisfactory evidence of a 
relationship between his service and a current condition.  
Wade v. West 11 Vet. App. 302, 305 (1998).  In this case, the 
medical and X-ray evidence does not show a chronic left knee 
disability, to include arthritis, during service or for many 
years thereafter, and the preponderance of the medical 
evidence is against a current diagnosis of a left knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not for 
application and the claim for service connection for a 
claimed left knee disability must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  









ORDER

Entitlement to service connection for a left knee disability, 
to include degenerative joint disease, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


